The Chancellor.
In construing the trust, in the light of these objections to the title, attention is arrested by the provisions that the trustees are to hold for the use of a society “ not yet fully organized,” and are to convey to the trustees “as soon as the same are duly elected.”
An organization was evidently contemplated; to be accomplished by the due election of trustees, and the organization was to have the capacity, as a religious society, of holding real estate. The subsequent incorporation, under the act to incorporate trustees of religious societies, made an organization of the character thus contemplated. That act provides for the assembling of a religious society or congregation, and the election of persons, by a plurality of those present, “ to be trustees of the same,” and *310declares that “said trustees,” or their successors in office, are hereby constituted a body politic and corporate “in law, by whatever name they shall assume, agreeably to the directions of this act.” The trustees, under their hands and seals, are to certify their name, and their certificate is to be recorded, “ and thereupon the said trustees shall be known and distinguished in law by the name,” * * * “ so taken.”
The due election, creates a body corporate of the trustees chosen, and the statute authorizes these trustees to take a name by which they may be distinguished in law.
A conveyance in which the grantee is designated by the name thus taken by such trustees, is a conveyance to the trustees.
I know of no incorporating election of trustees of a religious society, to which the word “ duly ” can refer, but that which is provided for by this statute. And I think that sufficient appears, in the trust clauses in the deeds to Bolles and Barnet, to make it manifest that the scope and design of the trust to them, was to provide for the security of the title until, in pursuance of the law, the congregation could meet and make a corporation capable of taking and holding it.
The title to the land was not impressed with a trust for religious purposes. The design was simply to have it held in trust until an ascertained society, religious in character, should become a corporate entity, capable of taking it.
With the conveyance to the corporation, the purposes of the trust were accomplished and the trust terminated.
I have no difficulty with the third objection to the title. It abundantly and satisfactorily appears, upon the face of the deed, that the corporation intended as the grantee was the complainant in this suit. In the covenant of warranty, the-corporate name is correctly given with apt words to identify it as the body corporate intended in the statement of the parties. The misnomer complained of will not vitiate the deed. 1 Devlin on Deeds § 192; Den, Cairns v. Hay, 1 Zab. 174; Upper Alloways Creek v. String, 5 Hal. 323; Hoboken Building Association v. Martin, 2 Beas. 427.
The demurrer will be overruled.